PER CURIAM.
This is an appeal from a judgment for plaintiff and an order denying a motion for a new trial. The case was tried upon its merits before the court without a jury, and a judgment was entered without the court having made findings, of fact and conclusions of law. The judgment is, therefore, without any foundation upon which it may be based. See section 2526, Rev. Code 1919; Taylor v. Vandenberg, 15 S. D. 480, 90 N. W. 142; Kierbow v. Young 21 S. D. 180, 110 N. W. 116.
The judgment and order appealed from are reversed.
All the Judges concur.